Citation Nr: 0327679	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  00-07 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for asthma as an 
undiagnosed illness incurred as a result of service in the 
Southwest Asia theatre of operations during the Persian Gulf 
War.

3. Entitlement to service connection for memory loss as an 
undiagnosed illness incurred as a result of service in the 
Southwest Asia theatre of operations during the Persian Gulf 
War.

4.  Entitlement to service connection for impotency as an 
undiagnosed illness incurred as a result of service in the 
Southwest Asia theatre of operations during the Persian Gulf 
War.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
September 1973, from January 31, 1991 to March 21, 1991; and 
from May 1994 to September 1994.  His separation documents 
note that he was present in the Southwest Asia theatre of 
operations from February 3, 1991 to March 19, 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The only issues over which the Board clearly has appellate 
jurisdiction are set forth on the title page.  However, as 
the veteran filed a timely notice of disagreement with a 
letter denying new and material evidence to reopen the 
previously denied claim for service connection for joint 
pains, night sweats, and skin rashes on the legs and arms as 
the result of exposure to chemical and biological agents in 
the Southwest Asia theatre of operations during the Persian 
Gulf War; and the denial of service connection for cervical 
spine osteophytosis; right carpel tunnel syndrome; and the 
following undiagnosed illnesses incurred as a result of 
service in the Southwest Asia theatre of operations during 
the Persian Gulf War:  arthralgia, described as pain, aches, 
and tingling in the joints of the arms and legs; a disability 
manifested by numbness, pain and loss of use in the hands; 
and chronic fatigue syndrome, described as a disability 
manifested by exhaustion, lack of energy, loss of sleep, and 
uncontrolled sweating, the Board will remand for the issuance 
of a statement of the case.  See Manlincon v. West, 12 Vet. 
App. 238, 240 (1999).

The Board notes that the veteran claimed service connection 
for his headaches as a condition separate and apart from his 
service-connected sinusitis in a statement received by the RO 
in February 2001.  This matter is referred to the RO for 
appropriate action.


REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined the VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded claim requirement.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107, note (Effective and Applicability Provisions) (West 
2002).

Following receipt of the appellant's case at the Board, but 
prior to the promulgation of a decision in this appeal, the 
Board undertook additional development in this case in an 
attempt to cure evidentiary defects, pursuant to the 
authority then granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  The appellant 
was notified of this development by letter dated in January 
2003.

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) in Disabled 
American Veterans v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003), invalidated the Board's 
development authority under 38 C.F.R. § 19.9.  The Federal 
Circuit Court further stated in this case that the Board was 
not allowed to consider additional evidence without obtaining 
a waiver of RO consideration from the appellant.  Therefore, 
in accordance with the instructions given by the Federal 
Circuit, this case must be remanded to the RO for initial 
consideration of the information developed by the Board.

In addition, the Board finds that additional development must 
be completed prior to completion of appellate action.

First, the Board notes that the veteran checked box 8C on his 
VA Form 9, Appeal to Board of Veterans Appeals, which he 
submitted in April 2000, indicating that he wished a hearing 
before a Veterans Law Judge appearing at his local RO.  
However, in an accompanying document entitlement "Appeal 
Hearing Options (to be sent with SOC and Form 9), the veteran 
checked the option requesting a hearing before a hearing 
officer from the local RO.  It is unclear from the record 
what the veteran's wishes are with regard to a hearing.  The 
veteran testified before a local hearing officer at the RO in 
June 2000.  He may testify before both the RO and the Board, 
if he chooses.  The Board finds that the veteran's wishes 
concerning a hearing before the Board must be clarified.

Second, the records reflect that the veteran is receiving 
disability benefits from the Social Security Administration 
(SSA).  These records must be obtained.

Third, the Board notes that while the RO has attempted to 
verify the veteran's stressors, it has not obtained morning 
reports and other documentation that could be used to verify 
the veteran's assertions that he participated in combat.

Finally, the Board notes that the veteran claimed entitlement 
to undiagnosed illnesses as the result of exposure to 
chemical and biological agents in the Southwest Asia theatre 
of operations during the Persian Gulf War in claims submitted 
in September and December 1992.  The RO denied entitlement to 
service connection for, among other disabilities, cervical 
spine osteophytosis; right carpel tunnel syndrome; and the 
following undiagnosed illnesses incurred as a result of 
service in the Southwest Asia theatre of operations during 
the Persian Gulf War:  arthralgia described as pain, aches, 
and tingling in the joints of the arms and legs; a disability 
manifested by numbness, pain and loss of use in the right and 
the left hand; and chronic fatigue syndrome, described as a 
disability manifested by exhaustion, lack of energy, loss of 
sleep, and uncontrolled sweating in a rating decision dated 
in November 1993.  Notice was given the veteran by letter 
dated in December 1993.  In March 1994, the veteran submitted 
a notice of disagreement as to the denial of service 
connection for these disabilities.  However, the RO has not 
had an opportunity to issue a statement of the case as to 
these issues.

In September 1998, the RO received a statement from the 
veteran which it interpreted as a claim for service 
connection for additional disabilities including memory loss, 
severe joint pains, night sweats, a sleeping disorder, a skin 
condition, and impotency.  By letter dated in August 1999, 
the RO responded that the claims for, among other conditions, 
joint pains, night sweats, and skin rashes on the legs and 
arms as the result of exposure to chemical and biological 
agents in the Southwest Asia theatre of operations during the 
Persian Gulf War had previously been denied.  In statements 
received in February 2000, the veteran disagreed and 
expressed his intent to appeal.  The Board interprets this as 
a claim for new and material evidence to reopen the 
previously denied claims.  However, the RO has not had an 
opportunity to issue a statement of the case addressing these 
issues.

The Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and a 
statement of the case addressing the issue was not sent, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should ascertain whether or 
not the veteran still wishes a hearing 
before a Veterans Law Judge appearing at 
the local RO office.  If so, the RO 
should duly schedule him for such a 
hearing.

2.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a), as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on the title page of 
this remand.  

3.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for his 
claimed conditions from his discharge 
from active service in 1991 to the 
present.  The RO should procure duly 
executed authorization for the release of 
private medical records.

4.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his claimed 
disabilities that are not already of 
record.  The RO should request any and 
all inpatient and outpatient records, 
including copies of all mental hygiene 
records to include any and all records of 
group and individual therapy, and any and 
all clinical records.  In particular, the 
RO should request any and all treatment 
records from the VA Medical Center (VAMC) 
in Biloxi, Mississippi from April 2003 to 
the present.

5.  The RO should send the veteran a 
development letter asking him to give a 
comprehensive statement regarding his 
averred stressors.  Ask him to comment 
specifically about participation in 
combat during his service with the 1st 
Tiger Brigade Battle Team, 2nd Armored 
Division attached to 2nd Marine Division, 
6th Marines in Southwest Asia in February 
to March, 1991, including the events at 
the Al Mutla Ridge complex west of Kuwait 
City as well as any other stressful 
incidents the veteran considers relevant, 
such as attacks on convoys or during 
patrols of which he may have been part.

Please remind the veteran that it is 
necessary to give as specific and 
detailed information about the persons, 
places, and events involved as possible, 
so as to enable the service department to 
verify the identified stressors.  If the 
veteran cannot recall the name of an 
individual killed or wounded in an 
attack, please ask him to give as 
specific information as he can about the 
unit to which the individual was assigned 
and the date and time the incident 
occurred to facilitate verification.

6.  The RO should also make specific 
attempts to obtain the veteran's ENTIRE 
service personnel record ("201 file") 
for his period of active service in 1991.  
The RO is reminded to search for reserve 
records, and to use any and all service 
numbers the veteran used during his 
different periods of enlistment.  If the 
service personnel records are 
unavailable, the RO should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide, including those 
methods used to find reserve service 
personnel records.  

Alternative sources should include, but 
not be limited to, methods of 
reconstruction of service records used in 
fire-related cases and reconstruction 
from unit morning reports and unit 
histories.

If necessary, the RO should request that 
the veteran or his representative provide 
further information.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 Part 
III, chapter 4, paras. 4.28 and 4.29.

7.  The RO should afford the veteran an 
opportunity to submit statements from 
individuals who may have knowledge of the 
events that transpired during his period 
of active service, such as fellow-service 
members, including fellow reservists; or 
who may have received letters he wrote 
from the front, such as family members.

8.  Whether or not the veteran responds 
to the request to identify his stressors, 
the RO should again request the U.S. 
Armed Services for Research of Unit 
Records (USASCRUR) provide any available 
information which might corroborate the 
veteran's averred inservice stressor.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1 part 3, chapter 5, paragraph 5.14.  
The RO should provide USASCRUR with a 
description of the averred stressors, 
including any additional stressors the 
veteran may identify in response to the 
development letter.  The letter should 
include the following information:

?	The veteran avers he was exposed to 
combat while assigned to the 1st Tiger 
Brigade, 2nd Armored Division, 
attached to 2nd Marine Division, 6th 
Marines
?	His unit participated in or closely 
supported combat actions at Al Mutla 
Ridge complex in Kuwait City, and in 
taking the Alawafra oil fields, the 
Alamopur ridge, and the Kuwait air 
field
?	His unit participated in securing 
prisoners of war and wounded enemy 
soldiers
?	That his unit experienced casualties

It is further noted that the service 
personnel records present in the file 
reflect that the veteran was awarded the 
Army Commendation Medal for his 
contributions in support of "battle team 
combat operations conducted against Iraqi 
forces .... including the attack of the Al 
Mutla Ridge complex" while assigned to 
the 1st Tiger Brigade Battle Task Force, 
2nd Armored Division.

The RO should provide USASCRUR with 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment.

In addition, the RO should complete any 
and all follow-up actions referred by 
USASCRUR, including requesting Morning 
Reports and other such reports which 
could be used to verify daily personnel 
actions from the National Personnel 
Records Center.

9.  The RO should obtain from SSA the 
records pertinent to the veteran's claim 
for SSA disability benefits, including 
the decision, and the medical records 
relied upon concerning his claim.

10.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran the 
appropriate VA examinations to determine 
the nature, extent, and etiology of any 
neuropsychiatric disorder, to include 
PTSD, and any and all disabilities 
manifested by asthma or difficulty 
breathing, memory loss, and impotency.  
All indicated tests and studies should be 
performed.  If other examinations by 
specialists are indicated, they should be 
conducted.  Send the claims folder to the 
examiners for review.  The examiners 
should address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
any neuropsychiatric disability, to 
include PTSD, and any and all 
disabilities manifested by asthma or 
difficulty breathing, memory loss, 
and impotency
?	Describe any current symptoms and 
manifestations attributed to the 
neuropsychiatric disorder, to 
include PTSD, and any and all 
disabilities manifested by asthma or 
difficulty breathing, memory loss, 
and impotency.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all symptoms of 
neuropsychiatric disorder, breathing 
or asthma condition, memory loss and 
impotency.  If the disorders cannot 
be diagnosed, the examiners are 
requested to so state.
?	Provide an opinion as to the date of 
onset and etiology for any currently 
manifested neuropsychiatric 
disorder, and any and all 
disabilities manifested by asthma or 
difficulty breathing, memory loss, 
and impotency.

Concerning the claimed neuropsychiatric 
disorder, to include PTSD, and any and 
all disabilities manifested by asthma or 
difficulty breathing, memory loss, and 
impotency, the examiners are requested to 
provide an opinion as to whether it is at 
least as likely as not that any 
manifested neuropsychiatric disorder, to 
include PTSD, and any and all 
disabilities manifested by asthma or 
difficulty breathing, memory loss, and 
impotency-whether diagnosed or 
undiagnosed-are the result of his active 
service, including his service in the 
Southwest Asia theatre of operations 
during the Persian Gulf War

11.  The RO should also issue a statement 
of the case regarding the issue of new 
and material evidence to reopen the 
previously denied claims for service 
connection for joint pains, night sweats, 
and skin rashes on the legs and arms as 
the result of exposure to chemical and 
biological agents in the Southwest Asia 
theatre of operations during the Persian 
Gulf War; and the issues of service 
connection for cervical spine 
osteophytosis; right carpel tunnel 
syndrome; and the following undiagnosed 
illnesses incurred as a result of service 
in the Southwest Asia theatre of 
operations during the Persian Gulf War:  
arthralgia, described as pain, aches, and 
tingling in the joints of the arms and 
legs; a disability manifested by 
numbness, pain and loss of use in the 
hands; and chronic fatigue syndrome, 
described as a disability manifested by 
exhaustion, lack of energy, loss of 
sleep, and uncontrolled sweating.  The 
veteran should be apprised of his right 
to submit a substantive appeal as to 
these issues and to have his claims 
reviewed by the Board.  

12.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the issues of service connection 
for PTSD, and asthma, memory loss, and 
impotency as undiagnosed illness, 
incurred as a result of service in the 
Southwest Asia theatre of operations 
during the Persian Gulf War.  If the 
decisions remain in any way adverse to 
the appellant, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is reminded that it is his responsibility to report for 
examinations that are schedule for him, and that failure to 
do so could result in the denial of his claims.  38 C.F.R. 
§ 3.655 (2002).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




